By the Court,

Nelson, Ch. J.
The failure to prove that an account of the personal estate and of the debts of the intestote had been presented to the surrogate at the time of the application for the order to show cause why a sale of the estate should not be made, was fatal to the jurisdiction of the officer, and of consequence to the authority of M. & M. Myers to convey to Ethridge. (15 Wend., 449; 19 id., 334; .1 Hill, 130.) And the suit was brought within time after the removal of the disability of infancy under which both the plaintiffs were laboring at the time the title accrued. (1 E. L., 1813, p 185, §2.)
New trial must be denied.